 



EXHIBIT 10.4
AMENDMENT NO. 6
TO
AGREEMENT FOR INVENTORY FINANCING
     This Amendment No. 6 (“Amendment”) to the Agreement for Inventory Financing
is made as of June 22, 2005 by and among IBM Credit LLC, a Delaware limited
liability company, formerly IBM Credit Corporation (“IBM Credit”), Business
Supplies Distributors Holdings, LLC, a limited liability company duly organized
under the laws of the state of Delaware (“Holdings”), Supplies Distributors,
Inc. (formerly known as BSD Acquisition Corp.), a corporation duly organized
under the laws of the state of Delaware (“Borrower”), Priority Fulfillment
Services, Inc., a corporation duly organized under the laws of the state of
Delaware (“PFS”) and PFSweb, Inc., a corporation duly organized under the laws
of the state of Delaware (“PFSweb”) (Borrower, Holdings, PFS, PFSweb, and any
other entity that executes this Agreement or any Other Document, including
without limitation all Guarantors, are each individually referred to as a “Loan
Party” and collectively referred to as “Loan Parties”).
RECITALS:
     A. Each Loan Party and IBM Credit have entered into that certain Agreement
for Inventory Financing dated as of March 29, 2002 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”); and
     B. The parties have agreed to modify the Agreement as more specifically set
forth below, upon and subject to the terms and conditions set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, the other Loan Parties and IBM Credit hereby agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.
Section 2. Amendment.
     Subject to the satisfaction of the conditions precedents set forth in
Section 3 hereof, Attachment A to the Agreement for Inventory Financing is
hereby amended by deleting such Attachment A in its entirety and substituting,
in lieu thereof, the Attachment A attached hereto. Such new Attachment A shall
be effective as of the date specified in the new Attachment A. The changes
contained in the new Attachment A include, without limitation, the following:
     The Credit Line is increased from Twenty Seven Million Five Hundred
Thousand Dollars ($27,500,000.00) to Thirty Million Five Hundred Thousand
Dollars ($30,500,000.00);
Section 3. Conditions of Effectiveness of Amendment. This Amendment shall become
effective upon the receipt by IBM Credit of this Amendment that shall have been
authorized, executed and delivered by each of the parties hereto and IBM Credit
shall have received a copy of such fully executed Amendment.
Section 4. Representations and Warranties. Each Loan Party makes to IBM Credit
the following representations and warranties all of which are material and are
made to induce IBM Credit to enter into this Amendment.
Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the
Page 1 of 3

 



--------------------------------------------------------------------------------



 



Agreement are true, accurate and complete in every material respect as of the
date hereof, and do not fail to disclose any material fact necessary to make
representations not misleading.
Section 4.2 Violation of Other Agreements and Consent. The execution and
delivery of this Amendment and the performance and observance of the covenants
to be performed and observed hereunder (a) do not violate or cause any Loan
Party not to be in compliance with the terms of any agreement to which such Loan
Party is a party, and (b) require the consent of any Person.
Section 4.3 Litigation. Except as has been disclosed by the Loan Party to IBM
Credit in writing, there is no litigation, proceeding, investigation or labor
dispute pending or threatened against any Loan Party, which, if adversely
determined, would materially adversely affect the Loan Party’s ability to
perform such Loan Party’s obligations under the Agreement and the other
documents, instruments and agreements executed in connection therewith or
pursuant hereto.
Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.
Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.
Section 6. Ratification of Guaranty and Notes Payable Subordination Agreement.
Each of Holdings, PFSweb and PFS hereby ratify and confirm their respective
guaranties in favor of IBM Credit and agree that such guaranties remain in full
force and effect and that the term “Liabilities”, as used therein include,
without limitation the indebtedness liabilities and obligations of the Borrower
under the Agreement as amended hereby.
Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.
     IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

     
IBM Credit LLC
  Supplies Distributors, Inc.
 
   
 
   
 
   
 
   
[PLEASE PRINT NAME & TITLE]
  [PLEASE PRINT NAME & TITLE]
 
   
PRIORITY FULFILLMENT SERVICES, INC.
  PFSweb, Inc.
 
   
 
   
 
   
 
   
[PLEASE PRINT NAME & TITLE]
  [PLEASE PRINT NAME & TITLE]

Page 2 of 3

 



--------------------------------------------------------------------------------



 



     
 
  Business Supplies Distributors Holdings, LLC,
 
   
 
   
 
  By                                                              as Managing
Member
 
   
 
   
 
  [PLEASE PRINT NAME & TITLE]

Page 3 of 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT A (“ATTACHMENT A”) TO
AGREEMENT FOR INVENTORY FINANCING (“AGREEMENT”) DATED MARCH 29, 2002
By and among IBM Credit LLC, Business Supplies Distributors Holdings, LLC,
Supplies
Distributors, Inc., Priority Fulfillment Services, Inc., and PFSweb, Inc.,
EFFECTIVE DATE OF THIS ATTACHMENT A: June 22, 2005
SECTION I. BORROWER/LOAN PARTIES:

      (A) BORROWER:   ORGANIZATION NO. (Assigned by State of Org).  
Supplies Distributors, Inc.
  3416326
 
   
(B) ADDITIONAL LOAN PARTIES:
   
 
   
Business Supplies Distributors Holdings, LLC
  3410894
Priority Fulfillment Services, Inc.
  2606094
PFSweb, Inc.
  3062550

SECTION II. FEES, RATES AND REPAYMENT TERMS:

  (A)   Credit Line: (i) Thirty Million Five Hundred Thousand Dollars
($30,500,000) for the period from the date hereof until the Credit Reduction
Date and (ii) on and after the Credit Reduction Date, the Credit Line shall be
Twenty Two Million Five Hundred Thousand Dollars ($22,500,000). Notwithstanding
the foregoing if on or after the Credit Reduction Date, IBM Credit sells a
Participation to another financial institution pursuant to a Participation
Agreement and sends a Participation Notice (including, without limitation, any
Participation Notice sent on the Credit Reduction Date) to Borrower, then the
Credit Line will be increased (effective as of the date set forth in the
Participation Notice) by the amount set forth in Participation Notice (so long
as the Participation Agreement remains in full force and effect) but in no event
shall the Credit Line exceed Thirty Million Five Hundred Thousand Dollars
($30,500,000).         In the event that the amount of any Participation is
reduced or any Participation Agreement expires or is terminated for any reason,
the Credit Line shall be reduced, upon forty-five (45) days written notice by
IBM Credit to Borrower, by an amount equal to the amount that is no longer
subject to a Participation Agreement as determined by IBM Credit pursuant to
Section 2.1 of the Agreement     (B)   Borrowing Base:         (i)100% of the
Borrower’s inventory in the Borrower’s possession as of the date of
determination as reflected in the Borrower’s most recent Collateral Management
Report constituting Products (other than service parts) financed through a
Product Advance by IBM Credit, so long as (1) IBM Credit has a first priority
security interest in such Products; (2) such Products are in new and un-opened
boxes, and (3) Borrower provides a detailed listing of inventory to IBM Credit
and Authorized Supplier provides a quarterly evaluation of such inventory. The
value to be assigned to such inventory shall be based upon the Authorized
Supplier’s evaluation of the inventory, acceptable to IBM Credit in its sole
discretion,

Page 1 of 4

 



--------------------------------------------------------------------------------



 



      (ii) 80% of price protection payments, credits, discounts, incentive
payments, rebated and refunds relating to IBM Products (“Accounts”) in the
aggregate not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00) provided that (i) Borrower obtains (and provides to IBM Credit
along with the monthly Collateral Management Report required under Section 7.1
(O)) from IBM written confirmation (a) acknowledging the obligation of IBM to
pay such amount or that they have received the billing from the Borrower,
(b) stating the date the amount is due to be paid and (c) IBM waiving its right
to setoff such amounts owed to Borrower with any amount Borrower may owe to IBM,
(ii) such Accounts do not remain unpaid for more than sixty (60) days from the
date the obligation of IBM occurred; and (iii) such Accounts are delivered
directly to IBM Credit.     (C)   Product Financing Charge: Prime Rate plus 1.0%
    (D)   Product Financing Period: 90 days     (E)   Collateral Insurance
Amount: Twenty Seven Million Five Hundred Thousand Dollars ($27,500,000.00)    
(F)   PRO Finance Charge:                      Prime Rate Plus 1.0%     (G)  
Delinquency Fee Rate:                      Prime Rate Plus 6.500%     (I)   Free
Financing Period Exclusion Fee: Product Advance multiplied by 0.25%     (J)  
Other Charges:         (i) Monthly Service Fee:                      $1,000.00  
      (ii) Annual Renewal Fee:                      $15,000.00

SECTION III. FINANCIAL COVENANTS:
(A) Definitions: The following terms shall have the following respective
meanings in this Attachment. All amounts shall be determined in accordance with
generally accepted accounting principles (GAAP).
“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after taxes, of Borrower on a consolidated basis for such period determined in
accordance with GAAP.
“Current” shall mean within the ongoing twelve month period.
“Current Assets” shall mean assets that are cash, restricted cash applicable to
cash received into a lockbox from collections of trade accounts receivable or
expected to become cash within the ongoing twelve months.
“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve month
period. All indebtedness to IBM Credit and Congress shall be considered a
Current Liability for purposes of determining compliance with the Financial
Covenants. All subordinated indebtedness shall not be considered current
liabilities.
“EBITDA” shall mean, for any period (determined on a consolidated basis in
accordance with GAAP), (a) the Consolidated Net Income of Borrower for such
period, plus (b) each of the following to the extent reflected as an expense in
the determination of such Consolidated Net Income: (i) the Borrower’s provisions
for taxes based on income for such period; (ii) Interest Expense for such
period; and (iii) depreciation and amortization of tangible and intangible
assets of Borrower for such period.
“Fixed Charges” shall mean, for any period, an amount equal to the sum, without
duplication, of the amounts for such as determined for the Borrower on a
consolidated basis, of (i) scheduled repayments of principal of all Indebtedness
(as reduced by repayments thereon previously
Page 2 of 4

 



--------------------------------------------------------------------------------



 



made), (ii) Interest Expense, (iii) capital expenditures (iv) dividends,
(v) leasehold improvement expenditures and (vi) all provisions for U.S. and non
U.S. Federal, state and local taxes.
“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
fiscal period of (i) EBITDA as of the last day of such fiscal period to
(ii) Fixed Charges.
“Interest Expense” shall mean, for any period, the aggregate consolidated
interest expense of Borrower during such period in respect of Indebtedness
determined on a consolidated basis in accordance with GAAP, including, without
limitation, amortization of original issue discount on any Indebtedness and of
all fees payable in connection with the incurrence of such Indebtedness (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligations.
“Long Term” shall mean beyond the ongoing twelve month period.
“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.
“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.
“Net Profit after Tax” shall mean Revenue plus all other income, minus all
costs, including applicable taxes.
“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers for which said customers
have paid or are obligated to pay, plus other income as allowed.
“Subordinated Debt” shall mean Borrower’s indebtedness to third parties as
evidenced by an executed Notes Payable Subordination Agreement in favor of IBM
Credit.
“Tangible Net Worth” shall mean Total Net Worth minus goodwill.
“Total Assets” shall mean the total of Current Assets and Long Term Assets. For
the purpose of calculating Total Assets for Borrower, the accumulated earnings
and foreign currency translation adjustments applicable to Borrower’s Canadian
and European subsidiaries are excluded.
“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.
“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities. For the purpose of
calculating Total Net Worth of Borrower, following shall be excluded
(i) accumulated earnings and foreign currency translation adjustments applicable
to Borrower’s Canadian and European subsidiaries and (ii) all income and losses
applicable to foreign currency adjustments for each period but not excluding
such foreign currency adjustments for annual periods that must comply with GAAP.
“Working Capital” shall mean Current Assets minus Current Liabilities.
     (B) 1. Borrower will be required to maintain the following financial
ratios, percentages and amounts as of the last day of the fiscal period under
review (quarterly, annually) by IBM Credit:
Page 3 of 4

 



--------------------------------------------------------------------------------



 



              Covenant   Covenant Requirement
(i)
  Revenue on an Annual Basis* (i.e. the current fiscal year-to-date Revenue
annualized) to Working Capital   Greater than Zero and Equal to or Less than
43.0:1.0
 
  * Annualized Revenue from intercompany sales are excluded from this
calculation.    
(ii)
  Net Profit after Tax to Revenue**   Equal to or Greater than 0.20 percent
 
       
 
  **Excluding all income and losses applicable to (a) 100% ownership in Canadian
and European subsidiaries and (b) foreign currency adjustments for each period
but not excluding such foreign currency adjustments for annual periods that must
comply with GAAP and excluding revenue from intercompany sales.    
(iii)
  Total Liabilities to Tangible Net Worth***   Greater than Zero and Equal to or
Less than 7.0:1.0
 
       
 
  ***Accumulated earnings and foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries are excluded from
calculation of Borrower’s Total Assets and Total Net Worth.    

2. Business Supplies Distributors Holdings, LLC will be required to maintain the
following financial ratios, percentages and amounts as of the last day of the
fiscal period under review (quarterly, annually) by IBM Credit:

              Covenant   Covenant Requirement
(i)
  Revenue on an Annual Basis (i.e. the current fiscal year-to-date Revenue
annualized) to Working Capital   Greater than Zero and Equal to or Less than
43.0:1.0
(ii)
  Net Profit after Tax to Revenue*   Equal to or Greater than 0.15 percent
 
       
 
  *Excluding all (a) income and losses applicable to foreign currency
adjustments for each period but not excluding such foreign currency adjustments
for annual periods that must comply with GAAP and (b) revenue from intercompany
sales.    
(iii)
  Total Liabilities to Tangible Net Worth   Greater than Zero and Equal to or
Less than 8.0:1.0

3. PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly, annually) by IBM Credit:

              Covenant     Covenant   Requirement   As of Date
Minimum Tangible Net Worth
  $18,000,000.00   03/31/03 and thereafter

Page 4 of 4

 